             Case 2:17-cv-04540-WB Document 210-18 Filed 06/14/19 Page 1 of 2



($~~\ World Health                             UNDP/UNFPA/WHO/World Bank
~~ti Organization                              Special Programme of Research, Development
  ~

                                               and Research Training in Human Reproduction (HRP)



                                      ..,
                                       C:
                                       Q)
                                       E      Carcinogenicity of combined hormonal
                                      ..,
                                       Q)

                                      ..,co   contraceptives and combined
                                      u,      menopausal treatment
  • I   •    I •      II              CJ)
                                      i-t!
                                      Q)      In June 2005, the International Agency for      terms of overall cancer risk for compounds
                                      i-t!    Research on Cancer (IARC) convened a            that have a protective effect on some
                                      CD      meeting of experts to review the scientific     cancers and increase the risk of some
                                      i       evidence on the carcinogenic risks to           others.
                                      m       humans posed by combined estrogen-
                                      =1      progestogen oral contraceptives (COCs) and
                                                                                              Combined oral contraceptives
                                      ~       combined estrogen-progestogen hormonal
                                              menopausal therapy. The outcome of this         As stated in IARC's review, the use of
                                              meeting will be an IARC Monograph, to be        COCs modifies slightly the risk of cancer,
                                              published in 2006 (1).                          increasing it in some sites (cervix, breast,
                                                                                              liver), decreasing it in others (endometrium,
                                              This was an update of a similar review
                                                                                              ovary). Some of these data refer to older
                                              undertaken by IARC on these formulations
                                                                                              higher-dose COC preparations. Assessments
                                              and published as an IARC Monograph in
                                                                                              based on risk-benefit calculations are
                                              1999 (2). At that time, CO Cs were classified
                                                                                              carried out by different teams within WHO.
                                              as "carcinogenic to humans" (Group 1)
                                                                                              Several WHO committees work on creating
                                              and combined hormonal menopausal
                                                                                              evidence-based family planning guidelines
                                              therapy as "possibly carcinogenic to
                                                                                              and on keeping them up-to-date on a
                                              humans" (Group 2B). On the basis of the
                                                                                              continuous basis. They regularly review
                                              evidence accumulated since then, this
                                                                                              the safety of COCs and assess the balance
                                              new review confirmed the classification
                                                                                              of risks and benefits of COC use and they
                                              of COCs and changed the classification of
                                                                                              have determined that for most healthy
                                              combined hormonal menopausal therapy to
                                                                                              women, the health benefits clearly exceed
                                              "carcinogenic to humans" (Group 1).
                                                                                              the health risks.
                                              A summary of the new review by IARC was
                                              published in Lancet Oncology this month (3).
                                              The evidence available to this recent review    Hormonal menopausal therapy
                                              is not new, but was published several years     With regard to hormonal menopausal
                                              ago and was assessed by scientific bodies       therapy, recent studies have shown an
                                              at that time and widely discussed in the        increased risk of breast cancer in women
                                              media. It is only the updating of the IARC      who used combined regimens and an
                                              classification that is new.                     increased risk of endometrial cancer when
                                              IARC regularly convenes groups of               these combined regimens included less
                                              international experts to evaluate the           than ten days of progestogens per month.
                                              carcinogenic risks to humans posed by a         WHO's statement, published at the time of
                                              variety of agents, combinations of agents       the publication of these studies, remains
                                              and exposures. Their conclusions are            valid [http://www.who.int/mediacentre/
48hrp                                         published in the IARC Monographs series.        news/notes/note02/en/ index.html]: "The
UNDP · UNFPA · WHO · World Bank               It is important to note that IARC do not        study results point to an increased risk
Special Programme of Research, Development
                                              evaluate the overall risk-benefit profile of    of developing breast cancer for women
and Research Training in Human Reproduction
                                              compounds in public health terms, even in       on this combined hormonal replacement




                                                                                                                                   00803840
 Exhibit 175                                                                                                                    JA-0003382
          Case 2:17-cv-04540-WB Document 210-18 Filed 06/14/19 Page 2 of 2



e     hrp     UNDP • UNFPA •WHO• World Bank Special Programme of Research, Devleopment and Research Training in Human Reproduction




   treatment. This reinforces the general
   importance of breast cancer screening
   by mammography for all women over 50
   years of age, a recommendation endorsed
   by WHO as proven to reduce breast cancer
   mortality".


   (1) IARC. IARC monographs on the
   evaluation of carcinogenic risks to humans,
   volume 91, combined estrogen-progestogen
   contraceptives and combined estrogen-
   progestogen menopausal therapy. Lyon (in
   press).


   (2) IARC. IARC monographs on the
   evaluation of carcinogenic risks to humans,
   volume 72, hormonal contraception and
   post-menopausal hormonal therapy. Lyon
   (1999).


   (3) Cogliano V, Grosse Y, Baan R, Straif K,
   Secretan B, El Ghissassi F. Carcinogenicity
   of combined oestrogen-progestagen
   contraceptives and menopausal treatment.
   Lancet Oncology 2005; 6:552-553.




                                                 Department of Reproductive Health and Research
                                                 World Health Organization
                                                 Avenue Appia 20, CH-1211 Geneva 27, Switzerland
                                                 Fax: +41 22 791 4189 / 4171
                                                 E-mail: reproductivehealth@who.int
                                                 www.who.int/reproductive-health




                                                                                                                            00803841
Exhibit 175                                                                                                               JA-0003383
